 
PIZZA INN HOLDINGS, INC.
STOCK OPTION GRANT AGREEMENT
UNDER THE 2015 LONG TERM INCENTIVE PLAN
 

To:     _______________       




You (“Optionee”) have been granted stock options to purchase shares of the
Common Stock of Pizza Inn Holdings, Inc. (the “Company”) as follows:




Date of Grant:
________________________________________     
Type of Award:
[Incentive] [Non-Qualified] Stock Options
   
Total Shares Optioned:
________________________________________      
Exercise Price per Share:
$_______________              
   
Exercisability Schedule:
________________________________________    
________________________________________    
________________________________________    
________________________________________      
Expiration Date:
_______________  





The attached Terms and Conditions comprise an integral part of this Stock Option
Grant Agreement, and the options hereby granted are subject to such Terms and
Conditions and the 2015 Long Term Incentive Plan of the Company (the “2015
LTIP”).  By your signature below, you agree to be bound by the provisions of
this Stock Option Grant Agreement and the 2015 LTIP.
 
 

 
PIZZA INN HOLDINGS, INC.
          By: _____________________________________      
OPTIONEE
      ________________________________________  

 




 
 

--------------------------------------------------------------------------------

 


 
TERMS AND CONDITIONS


The following Terms and Conditions comprise an integral part of the Stock Option
Grant Agreement to which these Terms and Conditions are attached.


R E C I T A L S


A. Optionee is regularly employed by Pizza Inn Holdings, Inc. (the “Company”) or
one of its subsidiaries in a capacity that has been determined by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) to comply with the requirements for eligibility to participate in
the Company’s 2015 Long Term Incentive Plan (the “2015 LTIP”), and the Company
desires that Optionee remain in the employment of the Company or one of its
subsidiaries and contribute to the growth and success of the Company.


B. The Committee has determined to grant to Optionee an option in order to
encourage Optionee to remain in the employment of the Company or one of its
subsidiaries and contribute to the growth and success of the Company by
affording Optionee an opportunity to obtain an increased proprietary interest in
the Company so as to assure a closer identification between Optionee’s interest
and the interest of the Company.


1. Grant of Option.


Subject to the terms and conditions of the 2015 LTIP, as such plan is now and
may be hereafter amended, the Company has granted to Optionee the option to
purchase from the Company the number of shares (the “Optioned Shares”) of the
Common Stock, $0.01 par value per share, of the Company (the “Common Stock”)
indicated in the Stock Option Grant Agreement, at the exercise price and in
accordance with the exercisability schedule therein reflected.


2. Manner of Exercising Option.


This option shall be exercised by Optionee only in the State of Texas at the
principal office of the Company by:


(a) Delivering to the Secretary or Assistant Secretary of the Company a written
notice specifying the number of Optioned Shares that Optionee then desires to
purchase, which written notice shall be in substantially the form attached
hereto as Exhibit “A” and shall be signed by Optionee; and


(b) Tendering the full exercise price of such Optioned Shares (i) in cash
(including check, bank draft or money order), (ii) by the delivery of shares of
Common Stock of the Company already owned by Optionee, (iii) by a combination of
cash and shares of such stock, or (iv) otherwise in accordance with the 2015
LTIP.


As soon as practicable after such exercise of this option in whole or in part by
Optionee, the Company will deliver to Optionee at the Company’s principal office
in the State of Texas a certificate or certificates for the number of shares
with respect to which this option shall be so exercised, issued in Optionee’s
name.  Each purchase of stock hereunder shall be a separate and divisible
transaction and a complete contract in and of itself.
 
 
 
 

--------------------------------------------------------------------------------

 


This option shall not be exercised at any one time as to less than 100 shares of
Common Stock (or less than the number of shares of Common Stock as to which this
option is then exercisable, if that number is less than 100 shares).


Notwithstanding any provision to the contrary herein contained, if the Fair
Market Value per Share (as defined in the 2015 LTIP) exceeds the exercise price
of this option per Optioned Share, the Committee, in its sole discretion, may
elect, in lieu of delivering all or a portion of the Optioned Shares as to which
this option has been exercised, to reimburse Optionee the exercise price
tendered and to pay Optionee in cash or in shares of Common Stock, or a
combination of cash and Common Stock, an amount having an aggregate value equal
to the product of (i) the number of Optioned Shares as to which this option has
been exercised times (ii) the excess of (A) the Fair Market Value per Share over
(B) the exercise price of this option per Optioned Share.  Such election by the
Committee shall be made by giving written notice to Optionee.


3. Compliance with Securities and Other Laws.  The Company shall not be required
to sell or issue Optioned Shares if the issuance thereof would constitute a
violation by either Optionee or the Company of any provision of any law or
regulation of any governmental authority or any national securities exchange or
market system.  As a condition of any sale or issuance of Optioned Shares, the
Company may place legends on shares, issue stop transfer orders and require such
agreements or undertakings from Optionee as the Company may deem necessary or
advisable to assure compliance with any such law or regulation, including, if
the Company or its counsel deems it appropriate, representations from Optionee
that (s)he is acquiring the Optioned Shares solely for investment and not with a
view to distribution and that no distribution of such shares acquired by
Optionee will be made unless registered pursuant to applicable federal and state
securities laws or, in the opinion of counsel of the Company, such registration
is unnecessary.


4. Early Termination of Option.  In the event that Optionee ceases to be an
employee of the Company or a subsidiary of the Company, for any reason, this
option shall terminate completely as to all Optioned Shares which Optionee was
not entitled to purchase at the date of such termination of
employment.  However, to the extent that this option could have been exercised
at the date of termination of employment and Optionee could have purchased
Optioned Shares at the date of such termination of employment, giving effect to
the exercisability acceleration provisions of Section 6, then this option shall
continue with respect to those Optioned Shares that Optionee could have
purchased and had not purchased at the date of such termination of employment,
to the extent set forth below:


(a) Discharge for Cause.  If Optionee ceases to be an employee of the Company or
a subsidiary by reason of the fact that (s)he is discharged for cause (as
determined solely and exclusively by the Board of Directors of the Company in
its sole discretion), all rights of Optionee to exercise this option shall
terminate, lapse and be forfeited at the time of Optionee's termination of
employment.
 
 
 
 

--------------------------------------------------------------------------------

 


(b) Total and Permanent Disability.  If Optionee ceases to be an employee of the
Company or a subsidiary by reason of Optionee’s total and permanent disability,
Optionee or Optionee’s legal guardian, as appropriate, shall have the right up
to one (1) year from the date of Optionee's cessation of employment to exercise
this option.


(c) Death.  If Optionee dies while an employee of the Company or a subsidiary,
the personal representatives, heirs, legatees or distributees of Optionee, as
appropriate, shall have the right up to one (1) year from the date of Optionee’s
death to exercise this option.


(d) Other Termination of Employment.  If Optionee ceases to be an employee of
the Company or a subsidiary for any reason other than discharge for cause, total
and permanent disability or death, Optionee shall have the right up to three (3)
months from the date of Optionee’s cessation of employment to exercise this
option.


(e) Notwithstanding the provisions of paragraphs (b), (c) and (d) of this
Section 4, this option shall not be exercisable under any condition after the
date or dates specified in the Stock Option Grant Agreement as the latest date
or dates on which this option may be exercised.


(f) For purposes hereof, “total and permanent disability” shall have the meaning
set forth in the Company’s long-term disability policy.


5. Nontransferability of Option.  This option shall be transferable only to the
extent permitted under the 2015 LTIP.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition of this option contrary to the
provisions of the 2015 LTIP, or the levy of any execution, attachment or similar
process upon this option, shall be null and void and without effect.


6. Exercisability of Option.


(a) This option shall become and be exercisable in accordance with the schedule
indicated in the Stock Option Grant Agreement.  The option exercisability
schedule will be accelerated in the event the provisions of paragraphs (b), (c)
or (d) of this Section 6 apply.


(b) If Optionee ceases to be an employee of the Company or a subsidiary by
reason of death, total and permanent disability (as defined in Section 4(f)
hereof) or retirement at or after Retirement Age (as defined in the 2015 LTIP),
Optionee or the personal representatives, heirs, legatees or distributees of
Optionee, as appropriate, shall have the immediate right to exercise this option
as to all the Optioned Shares to the extent not previously exercised.


(c) If the Company experiences a Change in Control (as defined in the 2015
LTIP), Optionee shall have the immediate right to exercise this option as to all
the Optioned Shares to the extent not previously exercised.


(d) The option exercisability schedule may be accelerated by the Committee at
any time in its sole discretion.
 
 
 
 

--------------------------------------------------------------------------------

 


7. No Rights of a Stockholder or of Continued Employment.  Optionee shall not
have any of the rights of a stockholder of the Company with respect to the
Optioned Shares except to the extent that one or more certificates for Optioned
Shares shall have been delivered to Optionee, or (s)he has been determined to be
a stockholder of record by the Company’s transfer agent, upon due exercise of
this option.  Further, nothing herein shall confer upon Optionee any right to
remain in the employ of the Company or any of its subsidiaries, and nothing
herein shall be construed in any manner to terminate Optionee’s employment at
any time.


8. Interpretation of this Agreement.  The administration of the 2015 LTIP has
been vested in the Committee, and all questions of interpretation of this option
shall be subject to determination by the Committee, which determination shall be
final and binding on Optionee.


9. Option Subject to 2015 LTIP.  This option is granted subject to the terms and
provisions of the 2015 LTIP, as such plan is now and may be hereafter amended,
which 2015 LTIP is incorporated herein by reference.  In case of any conflict
between the provisions hereof and the 2015 LTIP, the terms and provisions of the
2015 LTIP shall be controlling.
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”


Notice of Exercise of Option






I hereby exercise my option to purchase from Pizza Inn Holdings, Inc. (the
“Company”) at Dallas, Texas ____________ shares of its Common Stock in
accordance with the Company’s 2015 Long Term Incentive Plan, and in accordance
with my Stock Option Grant Agreement dated _______________, 20___, and hereby
tender in payment therefor cash and/or Common Stock in the amount of, and/or
with an aggregate Fair Market Value per Share (as defined in the 2015 Long Term
Incentive Plan) equal to, $_______________, being $_____ per share.
 
 
 

 
(Signature of Optionee)




(Printed Name)




(Date)

 






 
 
 
 

--------------------------------------------------------------------------------

 
 